[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-2050

                        P. F. MCHENRY,

                     Plaintiff, Appellant,

                              v.

                   UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Frank H. Freedman, Senior U.S. District Judge]

                                         

                            Before

                     Selya, Circuit Judge,
                  Cyr, Senior Circuit Judge,
                  and Boudin, Circuit Judge.

                                         

P. F. McHenry on brief pro se.
Donald K. Stern, United States Attorney, and Karen L. Goodwin,
Assistant United States Attorney, on brief for appellee.

                                         

                        MARCH 12, 1998
                                         

       Per Curiam.  Appellant P.F. McHenry appeals from the
district court's dismissal of her complaint under Fed. R. Civ.
P. 12(b)(1).  We affirm.  For the reasons given by the district
court in its order dated July 18, 1997, appellant's statutory
property claim was properly dismissed for lack of jurisdiction. 
Nor did appellant adequately assert a claim for intentional
infliction of emotional distress since she failed to allege
that appellee's conduct caused severe emotional distress, a
necessary element of that cause of action under Massachusetts
law.  See Tetrault v. Mahoney, Hawkes & Goldings, 425 Mass.
456, 466, 681 N.E.2d 1189, 1197 (1997).  Consequently,
dismissal of her complaint was proper.  See Doyle v. Hasbro,
Inc., 103 F.3d 186, 195 (1st Cir. 1996) (affirming dismissal of
claim of intentional infliction of emotional distress under
Massachusetts law in part because plaintiff never even
attempted to plead severe distress); see Fed. R. Civ. P.
12(b)(6).
         Affirmed.  See Loc. R. 27.1.